Citation Nr: 1709357	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  16-54 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for shrapnel, left ear.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from September 1951 to June 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 CFR 20.900(c) ("advanced age" is defined as 75 or more years of age).

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  Bilateral hearing loss is a result of noise exposure in service.

2.  The Veteran's tinnitus is a result of his bilateral hearing loss disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

As the Board's decision herein to grant the claims of entitlement to service connection for bilateral hearing loss and tinnitus is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2014) and the implementing regulations. 

II. Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss that first met VAs definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. §  3.310 (a) 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. §  3.310 (b).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 






III. Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he has hearing loss as a result of noise exposure during his military service from trucks and shells, including a mortar attack when he was struck with shrapnel in his left ear.  His service records were lost in the 1973 fire at the St. Louis records repository, and consequently, there are no service records available for review.  His DD Form 214 confirms that he served as a truck driver and was awarded the Korean Service Medal, reflecting service in Korea during the Korean War.  Thus, the Veteran's complaints of noise exposure are consistent with his circumstances of service.

A December 2013 MSLA audiological examination yielded the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
40
55
80
85
85

Speech audiometry revealed speech recognition ability of 0 percent in the right ear and of 38 percent in the left ear.  The examiner diagnosed sensorineural hearing loss in both ears.  Therefore, the Board finds that the contemporary medical evidence demonstrates a current bilateral hearing loss as defined by 38 C.F.R. § 3.385.  Further, tinnitus is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran is competent to describe his tinnitus symptomatology, and such subjective complaints have been documented by the medical evidence of record.  As a result, the Board finds that the Veteran has a current diagnosis of tinnitus.

Moreover, the Board determines that the evidence in favor of and against a relationship between the Veteran's bilateral hearing loss and his military service is in equipoise.  A January 2014 VA examiner indicated that there are no service records or any entrance examinations of record and that without them, she could not render an opinion.  However, the Veteran is claiming hearing loss predicated on noise exposure, and he is competent to speak to his in-service noise exposure, regardless of findings of noise exposure in service records.  Further, hearing loss that first manifests after service may be service-connected; as a result, a finding of hearing loss in service treatment records is not a requirement for a positive nexus and the lack of hearing loss noted in service treatment records does not preclude service connection.  Therefore, the Board finds that the January 2014 VA examiner's comment has no probative value.

In contrast, the December 2013 MSLA examiner noted the Veteran's description of the mortar attack that resulted in damage to his left ear and stated that a blast of that intensity would cause permanent damage to the cochlear hair cells, causing permanent hearing loss.  Therefore, the examiner found that the Veteran's hearing loss was at least as likely as not related to military service.  Further, with regard to the tinnitus, the examiner stated that the Veteran's tinnitus is at least as likely as not a symptoms associated with his hearing loss on the basis that tinnitus is known to be associated with hearing loss. 

In light of the above facts, the Board determines that the Veteran's bilateral hearing loss is at least as likely as not a result of his in-service noise exposure and his tinnitus is at least as likely as not a result of his bilateral hearing loss.   Service connection for bilateral hearing loss and tinnitus is, therefore, granted.



ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted as secondary to service-connected bilateral hearing loss.


REMAND

With regard to the Veteran's scar claim, neither VA examination addressed whether there was any structural damage to the inside or outside of the ear.  As the Veteran is competent to speak to the shrapnel wound, he should be afforded a VA examination to assess the existence and etiology of a scar or other residual of injury to the left ear that is present.   

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of any structural damage to the left ear, including a shrapnel scar.

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to any left ear scar or other physical manifestation of a left ear injury present during the period of the claims as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disability originated during active service or is otherwise etiologically related to active service, to include related to the in-service shrapnel wound described by the Veteran   

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Undertake any other development determined to be warranted.
 
4.  Then, readjudicate the issues remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
. 


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


